Case 4:19-cv-00052-RBS-DEM Document 73 Filed 02/20/20 Page 1 of 9 PageID# 2366




                             IN THE UNITED STATES DISTRICT COURfT                       FILED
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                Newport News Division
                                                                                      FEB 2 0 2020
 ROGER A. HERNDON,on behalf of
 himself and all others similarly situated,                                     CLERK, U.S. DISIF^ICI COURT
                                                                                       NORFOLK. VA


                Plaintiff,

 V.                                                                  Civ. No.: 4:19-cv-52


 HUNTINGTON INGALLS
 INDUSTRIES,INC.,

                and


 THE HUNTINGTON INGALLS
 INDUSTRIES ADMINISTRATIVE
 COMMITTEE,

                and


 JOHN AND JANE DOES 1-5,

                Defendants.


                                              ORDER


        On Tuesday, February 18, 2020, the Court held a hearing to hear oral arguments on a

 motion to dismiss under rule 12(b)(6). The Court ruled from the bench and DENIED the motion.

 This Order is intended to memorialize the Court's ruling and explain in in further detail.

                                       I. BACKGROUND

        Plaintiff filed suit on May 20, 2019, on behalf of himself and others similarly situated,

 alleging that Defendants deprived Plaintiffs of their actuarial equivalent benefits by relying on

 unreasonable actuarial assumptions. The essential facts of the allegations are that Defendants use
Case 4:19-cv-00052-RBS-DEM Document 73 Filed 02/20/20 Page 2 of 9 PageID# 2367



 mortality data from a table issued in 1971 - the 1971 GAM table. Plaintiff pleads that the use of

 these data is unreasonable, because mortality rates increase over time. Compl. at Iff 43-54.'

          Defendant moved to dismiss the complaint for failure to state a claim,arguing that(1)there

 is no duty to "update" mortality assumptions,(2)the mortality data used by the Plan is objectively

 reasonable, and (3)Plaintiffs ERISA claims fail. Doc. 10, 11.

                                                IL DISCUSSION


 A.       LEGAL STANDARD


                                      L Rule 12(b)(6) Motion to Dismiss

          Under Federal Rule of Civil Procedure 12(b)(6), a motion to dismiss tests the sufficiency

 of a complaint; it does not resolve contests surrounding the facts, the merits of a claim, or the

 applicability of defenses. Republican Partv of N.C. v. Martin. 980 F.2d 943,952(4th Cir. 1992).

 "To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

 true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. lobaL 556 U.S. 662,678

 (2009)(citing Bell Atl. Corp. v. Twomblv. 550 U.S. 544, 570 (2007));^also Venkatraman v.

 RBI Svs.. Inc.. 417 F.3d 418,420(4th Cir. 2005)("In considering a motion to dismiss, we accept

 as true all well-pleaded allegations and view the complaint [or counterclaim] in the light most

 favorable to the plaintiff[or counterclaim plaintiff]")(citing Mvlan Labs.. Inc. v. Matkari. 7 F.3d

 1130, 1134(4th Cir. 1993)). A complaint establishes facial plausibility "once the factual content

 ofa complaint allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged." Nemet Chevrolet. Ltd. v. Consumeraffairs.com. Inc.. 591 F.3d 250,256(4th



 'In considering a motion to dismiss, [the Court] accept[s] as true all well-pleaded allegations and view[s] the
 complaint in the light most favorable to the plaintiff." Venkatraman v. REI Svs.. Inc.. 417 F.3d 418, 420 (4th Cir.
 2005)(citations omitted). The Court cautions, however, that the facts alleged by Plaintiff are recited here for the
 limited purpose of deciding the instant Motion to Dismiss. The recited facts are not factual findings upon which the
 parties may rely for any other issue in this proceeding.
Case 4:19-cv-00052-RBS-DEM Document 73 Filed 02/20/20 Page 3 of 9 PageID# 2368




 Cir. 2009)(quoting Iqbal. 556 U.S. at 678). Therefore, the complaint need not include "detailed

 factual allegations" as long as it pleads "sufficient facts to allow a court, drawing on judicial

 experience and common sense, to infer more than the mere possibility of misconduct." Id

 Although a court must accept as true all well-pleaded factual allegations, the same is not true for

 legal conclusions. "Threadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice." Iqbal. 556 U.S. at 678.

        In deciding the motion, a court may consider the facts alleged on the face ofthe complaint

 as well as "'matters of public record, orders, items appearing in the record ofthe case, and exhibits

 attached to the complaint.'" Moore v. Flaestar Bank. 6 F. Supp. 2d 496, 500 (E.D. Va. 1997)

 (quoting 5A Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1357(1990)).

 The court may look to documents attached to the complaint and those incorporated by reference

 without converting a Rule 12(b)(6) motion into a Rule 56 motion for summary judgment. See

 Pueschel v. United States. 369 F.3d 345, 353 n.3 (4th Cir. 2004)(citations omitted).

                                       a. ERISA Background

        ERISA requires that an employee's post-retirement benefits be "actuarial equivalent" the

 amount the participant would have earned under a single life annuity. 26 U.S.C. § 417(b),(c),(g);

 29 U.S.C. § 1055(d),(e); see also 26 C.F.R. §§ 1.401(a)-l 1(b)(2), 1.401(a)-20. This means that

 the present values ofthe benefits received and benefits under a single life annuity are "equal under

 a given set ofactuarial assumptions." Stephens v. U.S. Airwavs Grp.. Inc..644 F.3d 437,440(D.C.

 Cir. 2011). In order to achieve equiveillance, the actuarial assumptions must be "reasonable." 26

 C.F.R. §§ 1.401(a)-11(b)(2); 1.41 l(d)-3(g)(l). (requiring that actuarial present value be

 "determined using reasonable actuarial assumptions"). This case asks,"what is reasonable?"

 B.     UPDATING MORTALITY DATA
Case 4:19-cv-00052-RBS-DEM Document 73 Filed 02/20/20 Page 4 of 9 PageID# 2369




        Defendant argues that there is no particular requirement contained in EIRSA that mortality

 data be updated from time to time to match contemporary mortality data. Doc. 11 at 8. Indeed,

 Defendant goes so far as to argue that the law requires that the assumptions "remain unchanged."

 Id. at 14. Defendant argues that the absence of any specific statutory or regulatory command is

 dispositive of this issue. Id at 11. Defendant goes on to argue that if the Court were to interpret

 the law to require periodic updating, then the Court would create a conflict between ERISA and

 the IRC. Id at 12. Finally, Defendant argues that the present dispute that is rightfully left for

 Congress to resolve. Id. at 14.

        Plaintiff responds by arguing that the plain language of the applicable statutes and

 regulations prohibit a plan from denying actuarial equivalent benefits, which requires "reasonable"

 assumptions. Doc. 20 at 5.

        The Court FINDS that Plaintiff has pleaded a claim. Under a straightforward and plain

 reading of the statute and regulations. Defendants must use "reasonable" data to ensure that

 Plaintiff is receiving benefits that are equivalent to a single life annuity. "Reasonable" is word

 that is familiar to courts. Bakerv & Confectionart Union & Indust. Inf1 Pension Fund v. Just Bom

 II. Inc.. 888 F.3d 696, 706 {4th Cir. 2018)("Reasonableness is a zone, not a point"). When

 conduct falls outside ofthat range it is said to be unreasonable.

        As the parties agree, life expectancy and interest rates change over time. Doc.21 at 1. The

 use of mortality data that is over forty (40) years old could, plausibly, be unreasonable. As one

 court recently observed:"ERISA likely does not require that plans use any specific mortality table

 or any specific interest rate at any given time. Rather, they may choose from the options that fall

 within the range of reasonableness at the time of the benefit determination, as determined by

 professional actuaries." Smith et al. v. Rockwell Automation. Inc. et al.. Case No. 19-C-0505,
Case 4:19-cv-00052-RBS-DEM Document 73 Filed 02/20/20 Page 5 of 9 PageID# 2370




 2020 WL 620221, at *7(E.D. Wise. Feb. 10, 2020). Such a claim "plainly pleads claims under

 ERISA" as opposed to the regulations. DuBuske v. PeosiCo. Inv.. 18 CV 11618(VB), 2019 WL

 4688706, at *3(S.D.N.Y. Sept. 25,2019), modified in partbv 2019 WL 5864995.

        Further, hearing this case on the merits will not require the Court to sit as a legislature. The

 legislature has already spoken on this issue. The question for the Court is whether Defendants

 complied. That is a classic question for the judiciary. Defendants argue that the legislative history

 shows that when Congress wanted to amend ERISA, it has done so. While that is true, it is

 appropriate for this Court to address this matter on the merits, because Congress has imposed an

 obligation and Plaintiff has pleaded a claim that it has been denied benefits to which he is entitled

 pursuant to that obligation. Thus, it is not improper for this Court to proceed to a merits

 determination.


        Indeed, the United States District Court for the District of Massachusetts recently held the

 same. Cruz, et al.. v. Ravtheon Co.. et al.. Civil Action No. 19-11425, Doc. 28,(D. Mass. Jan. 17,

 2020). There, the court rejected the argument that ERISA does not require updating the plan:

 "assessing the 'reasonableness' of actuarial assumptions could plausibly include consideration of

 the age ofthose assumptions." Cruz. Civil Action No. 19-11425,Doc.28 at 8. Even more recently,

 the United States District Court for the Eastern District of Wisconsin rejected the argument that

 ERISA does not impose an obligation to use reasonably recent mortality data. Smith. 2020 WL

 620221: but see DuBuske. 2019 WL 4688706.

        Accordingly, the Court DENIES the motion to dismiss.

 C.     OBJECTIVE REASONABLENESS


        Defendant goes on to argue that its actuarial assumptions are reasonable as a matter oflaw.

 Doc. 11 at 17. Defendant argues that reasonableness is not a precise target. Id at 18. Defendant
Case 4:19-cv-00052-RBS-DEM Document 73 Filed 02/20/20 Page 6 of 9 PageID# 2371




 argues that, because the 1971 GAM table is listed as a "standard mortality table" in 26 C.F.R. §

 1.401(a)(4)-12 (that is, nondiscrimination regulations) it is reasonable in this context as well. Id

 Defendant also argues that the fact that more recent tables are available do not make the 1971

 GAM table unreasonable. Id. at 18.

        Plaintiff responds that the regulation to which Defendant cites is inapplicable, because it

 only applies to the Tax Code's nondiscrimination rule. Id at 15. Plaintiff goes on to detail his

 allegations in the complaint to establish that he has pleaded that the use of the 1971 GAM table is

 unreasonable. Id. at 17.


        The Court DENIES the motion to dismiss on these grounds. The fact that the 1971 GAM

 table is listed in 26 C.F.R. § 1.401(a)(4)-12 as a "standard mortality table" does not make it a

 reasonable table to calculate Plaintiffs' benefits. The regulation lists the 1971 GAM table as

 "standard" in the context of the Tax Code's "nondiscrimination" requirement. 26 C.F.R. §

 1.401(a)(4) et seq. The section to which Defendants refer clearly specifies that the referenced

 definitions, including "standard mortality table," govern in applying the provisions of§§

 1.401(a)(4)-l through 1.401(a)(4)-13. 26 C.F.R. § 1.401(a)(4)-12 at preamble. It does not

 mention anything about calculating benefits; in fact, the regulation which speaks to calculating

 benefits is section 1.401(a)-l 1, which is not included in the range of regulations listed in section

 1.401(a)(4)'s preamble. See McCarthv v. Dun & Bradstreet Corp.. 482 F.3d 184,205 n.4(2d Cir.

 2007)(distinguishing between the Tax Code's nondiscrimination requirement and requirements

 for reasonable actuarial assumptions); Smith. 2020 WL 620221 at *9; Torres, et al. v. American

 Airlines. Inc.. et al.. Civil Action No. 4:18-cv-983, Doc. 31, at 12-13 (N.D. Tex. Aug. 7, 2019)

 (finding that the UP-1984 "standard table" is not reasonable as a matter of law in a similar case).
Case 4:19-cv-00052-RBS-DEM Document 73 Filed 02/20/20 Page 7 of 9 PageID# 2372




        Although reasonableness is a range, not a point, that does not mean that Plaintiffs have not

 pleaded a case. Plaintiffs' allegations are not conclusory and rise to the "plausibility" standard

 required by Rule 8. E.g.. Doc. 1 lf|f 43 (rise in life expectancy), 44 (actuarial tables must be

 adjusted), 48 (different mortality assumptions impact benefits), 52 (the 1971 GAM table is

 "decades" old), 54(the use ofthe 1971 GAM table results in benefits lower than what they would

 be under reasonable data),63(calculating benefits). Accordingly, while Defendant may still argue

 that its use ofthe 1971 GAM table is reasonable in a merits case, at this stage the Court rejects that

 argument and will not dismiss the case on those grounds.

 D.     PLAINTIFF'S SPECIFIC ERISA CLAIMS

        Plaintiff asks for declaratory and equitable relief under 29 U.S.C. § 1132(a)(3)(Count 1);

 reformation ofthe Plan and benefits pursuant to the Plan as amended under 29 U.S.C. § 1132(a)(1),

 (a)(3)(Count 2); and breach offiduciary duty under 29 U.S.C. §§ 1104,1132(a)(3)(Count 3).

        Under section 1132(a)(3), a plaintiff may bring an action to "enjoin any act or practice

 which violates and provision ofthis subchapter... or [] to obtain [] appropriate equitable relief to

 redress [violations of this subchapter]." 29 U.S.C. § 1132(a)(3). Here, Plaintiff has pleaded

 violations of the relevant sub-chapter as detailed supra. Specifically, Plaintiff has pleaded that

 Defendants have failed to provide actuarially equivalent benefits, in violation ofERISA. Thus,the

 Court FINDS that Count 1 survives Rule 12(b)(6).

        As to Count 2,a claim for reformation, reformation is an equitable remedy available under

 section 1132(a)(3). CIGNA v. Amara. 563 U.S. 421,441 (2011). Defendants argue, though, that

 fraud or mutual mistake are required. In an unreported case, the Fourth Circuit said,"[i]n limited

 circumstances, however, a court is entitled to reform an ERISA plan to correct a mutual mistake

 or to mitigate a fraud scheme." Cross v. Bragg. 329 F. App'x 443,455 (4th Cir. 2009). The Cross
Case 4:19-cv-00052-RBS-DEM Document 73 Filed 02/20/20 Page 8 of 9 PageID# 2373



 court did not say that those were the only circumstances in which reformation was available.

 Recently, after the briefing on this case was completed, the Second Circuit held that fraud or

 mutual mistake are not necessary to plead a case for reformation.                     Laurent v.

 PricewaterhouseCoopers. LLP. 945 F.3d 739 (2d Cir. 2019). Further, Plaintiff argues that

 Defendant committed equitable fraud by gaining an undue advantage by using the 1971 GAM

 table knowing it does not provide equivalent benefits. Doc. 20 at 25. Additionally, at least one

 court in this circuit have permitted cases in which the plans were alleged to be illegal. Pender v.

 Bank of Am.Corp..269 F.R.D. 589(W.D.N.C.2010). Finally, in similar cases, courts have denied

 motions to dismiss reformation claims. Smith. 2020 WL 620221 at *10. The Court FINDS that

 Plaintiff has plausibly stated a claim in Coxmt 2.

        As to Count 3, the Court FINDS that Plaintiff stated a claim. Plaintiff has alleged that

 Defendants have administered a plan in a manner that is inconsistent with ERISA. The fiduciary

 had the authority, under the Plan, to determine what benefits Plaintiff could receive. Doc. 11-1 at

 18. Nevertheless, Defendants continued to administer the Plan under the 1971 data. Under similar

 circumstances, courts have refused to dismiss breach of fiduciary claims. E.g.. Smith. 2020 WL

 620221 *10: Torres. 4:18-cv-983. Doc. 31. at 16.


        Defendants have raised time-bar defenses as well and ask the Court to consider them on its

 motion to dismiss. The Court will not consider those affirmative defenses at this stage ofthe case.

 See Brooks v. Citv of Winston-Salem. 85 F.3d 178,181 (4th Cir. 1996); Robinson v. Johnson. 313

 F.3dl28, 135 (3dCir. 2002).

                                       III. CONCLUSION

        Accordingly, the motion to dismiss is DENIED.

        The Clerk is REQUESTED to distribute a copy of this Order to counsel of record.



                                                  8
Case 4:19-cv-00052-RBS-DEM Document 73 Filed 02/20/20 Page 9 of 9 PageID# 2374




                                                             /s/
 It is SO ORDERED.
                                             Henry Coke Morgan, Jr.
                                             Senior United Slates District Ju

 Norf^k, Virginia   ^^                          Henry Coke Morgan,Jr.^ , u.
                     2020                  Senior United States Districtjudge
